Case 3:18-cr-04683-GPC Document 237-2 Filed 06/09/21 PageID.2424 Page 1 of 4
         Case 3:18-cr-04683-GPC Document 237-2 Filed 06/09/21 PageID.2425 Page 2 of 4


Darren L. Patrick

From:                               Feve, Sabrina (USACAS) <Sabrina.Feve@usdoj.gov>
Sent:                               Tuesday, June 8, 2021 1:52 PM
To:                                 Nicole R. Van Dyk; Pierson, Melanie (USACAS); Heath, Candina (CRM)
Cc:                                 Darren L. Patrick
Subject:                            RE: Petr Pacas Travel Request


Dear Nicole,

Thank you your thoughtful email introduction. I am including my colleague Melanie Pierson whom you already “know,”
as well as Candy Heath from DOJ’S Computer Crime and Intellectual Property Section. While, as your client is likely
already aware, the CDC has issued a high risk warning for travel to the Czech Republic due to public health concerns, we
do not oppose Mr. Pacas’s request to travel there to visit family.

Take care,
Sabrina



From: Nicole R. Van Dyk <nvandyk@birdmarella.com>
Sent: Monday, June 7, 2021 3:52 PM
To: Pierson, Melanie (USACAS) <MPierson@usa.doj.gov>; Feve, Sabrina (USACAS) <sfeve@usa.doj.gov>
Cc: Darren L. Patrick <DPatrick@birdmarella.com>
Subject: FW: Petr Pacas Travel Request

Dear Melanie and Sabrina,

First, I am writing to introduce myself – I will be joining the defense team on behalf of Mr. Pacas (along with my
colleagues Gary Lincenberg and Darren Patrick) to take the place of Naeun Rim, who recently left the firm. It is a
pleasure to meet you by email. My office contact information is below and my cell, should you need to reach me
urgently for any reason, is 818‐448‐5807.

Second, I wanted to let you know that we plan to ask the Court to modify Mr. Pacas’s bond conditions to allow him to
travel to the Czech Republic to visit his family this month. As set forth below, his pretrial services officer did not object
to our request, provided that Mr. Pacas provides his travel information in advance and contacts pretrial services before
and after his travel. I understand your office does not generally stipulate to these requests, but may I note your non‐
objection?

I look forward to working together.

Best,
Nicole


Nicole Rodriguez Van Dyk
Principal
O: 310.201.2100
F: 310.201.2110
E: nvandyk@birdmarella.com
Bird, Marella, Boxer, Wolpert, Nessim,
                                                              1
        Case 3:18-cr-04683-GPC Document 237-2 Filed 06/09/21 PageID.2426 Page 3 of 4

Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067‐2561
www.BirdMarella.com



From: Russell Parris <Russell_Parris@caspt.uscourts.gov>
Sent: Monday, June 7, 2021 12:15 PM
To: Nicole R. Van Dyk <nvandyk@birdmarella.com>
Subject: RE: Petr Pacas Travel Request

**EXTERNAL EMAIL MESSAGE**

Good morning,

It is a pleasure to meet you as well. I would defer to the Court for this travel request and would ask that he follow the
instructions that you outlined.

Thank you,

Russell Parris
U.S. Pretrial Services Officer
Southern District of California
(619) 557‐6266

From: Nicole R. Van Dyk <nvandyk@birdmarella.com>
Sent: Monday, June 7, 2021 10:54 AM
To: Russell Parris <Russell_Parris@caspt.uscourts.gov>
Subject: Petr Pacas Travel Request

CAUTION - EXTERNAL:


Dear Officer Parris,

First, it is a pleasure to meet you—I have replaced my former colleague Naeun Rim as counsel for Petr Pacas. My office
contact information is below, and my cell is 818‐448‐5807.

Second, I wanted to let you know we will be seeking a Court order to allow Mr. Pacas to travel to the Czech Republic to
visit his family this month. No arrangements have yet been made, so we would request that he be permitted to travel in
June with a return date on or before July 15, 2021. Do you have any objection to Mr. Pacas’s travel provided that (1) he
gives his flight and accommodation information to pretrial services in advance, and (2) calls pretrial services prior to and
upon returning?

Thank you,
Nicole

Nicole Rodriguez Van Dyk
Principal
O: 310.201.2100
F: 310.201.2110
E: nvandyk@birdmarella.com
                                                             2
       Case 3:18-cr-04683-GPC Document 237-2 Filed 06/09/21 PageID.2427 Page 4 of 4

Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067‐2561
www.BirdMarella.com

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                    3
